DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are under examination.
Claim 1-15 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 09/09/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Document Cite No. 2 and Non-Patent Literature Cite No. 1, 4, 10 and 12 are not in English Language translated.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the recitation of “…raw material…” is confusing; it is not clear if “raw material” is the same element in reference to the flex seeds, or other element(s) in the process; hence the claim is indefinite. 
In claim 1, the inclusion of table(s) in the claim is confusing and indefinite. Attention is drawn to MPEP 2173.05(s), wherein “…[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances wherein there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessary doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Additionally, the tables recites the units “g/100 g raw” and “g/kg raw” is not definite as to what Applicant intend the term “raw”; hence the claim is indefinite. Furthermore, the table recites “water retention capacity” with a unit of “g/g dry”, it is not clear the metes and bounds of the unit to meet the limitation. The claim is indefinite. In claim 1, the table recites two values of omega-3 in unit of % TFA and g/100 g raw, which is confusing as to which value does the omega-3 is required to meet the limitation; hence the claim is indefinite. 
Claim 1 recites the limitation "the seed coats" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the phrases "preferentially" in step c and step d, render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the duration of this preparation" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the presence of at least one exogenous enzyme" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, the phrase "preferentially" in line 5-7, render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 2, the phrase “…said exogenous enzyme having previously been added to the seeds or mixture…” is confusing, since claim 1 does not set forth adding exogenous enzyme to the seeds or mixture in the process, hence there is insufficient antecedent basis for this limitation in the claim. 
In claim 3, the phrases "preferentially" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the limitation of “…that wherein when (emphasis) mixing is carried out and then fractionated, a new mixing is carried out after said fractionation…” is not a positive limitation in the claim since the phrase is conditional to “…when mixing is carried out and then fractionated…”, hence the claim is indefinite.
In claim 6, the phrase "preferentially" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the HCN content" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear as to what Applicant intend the abbreviation of “HCN” to represent to meet the limitation.
 Claim 7 recites the limitation "the AF content" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear as to what Applicant intend the abbreviation of “AF” to represent to meet the limitation
In claim 7, the inclusion of table in the claim is confusing and indefinite. Attention is drawn to MPEP 2173.05(s), wherein “…[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances wherein there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessary doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Additionally, the tables recites the units of HCN in mg/kg and AF in %, however it is not clear of what base(s) are these units are based upon; hence the claim is indefinite.
In claim 11, the recitation of “…at least one other raw material…” is unclear, because it is not clear how the “at least one other raw material” correlates to any of the steps in claim 1; hence the claim is indefinite.
In claim 12, the recitation of “…during the implementation of at least one of the said steps…” is not clear, since claim 1 recites one implantation step, “…c) implementing a thermal step…”, hence claim 1 does not have multiple implantation steps. The claim is indefinite.
Claim 13 recites the limitation "it" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, the recitation of “…after the implementation of step d), respectively d1), during which said seeds are cooled…”, is not clear if the seeds are cool after step d) or during step d), hence the metes and bounds of the limitation is not clearly set forth. The claim is indefinite.
In claim 14 and 15, does not recite an active step in the process. Additionally, it is not clear as to which seeds in claim 1, correlates to recitation(s) in claim 14 and 15. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Applicant’s admitted prior art
Regarding claim 1, 8, 9, 10, and 11, when reading the preamble in the context of the entire claim, the recitation“…in order to enhance its value as food, especially for animals…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  With respect to the recitation of “…only where said seeds are intended for the feeding of monogastic species…” (line 10), is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Vanvolsem Thibaut (Thibaut) discloses process of making dairy cow food comprising flax seeds (‘078, [0016]), [0020]. Thibaut discloses providing the flax seeds (‘078, [0032]), wherein the flax seeds having 198.42 mg/kg of hydrocyanic acid (HCN) in raw flax seeds as evidenced by Imran et al. (Ref. V, pg. 1812, middle page, 3rd full paragraph), which is in range with the cited range of less than 250 mg/kg of raw material. Additionally, Thibaut’s flax seeds contains α-Linolenic acid (omega-3 fatty acids) in an amount of 54.2% of total FA and raw cellulose 9.2 %, as evidenced by Applicant’s admission (instant specification published, [0037]) source INRA, 2002; wherein Thibaut’s flax seeds with the amounts of the α-Linolenic acid (omega-3 fatty acids) and the raw cellulose are in range with the cited ranges. 
Thibaut discloses the process of grinding and mixing (‘078, [0020]) ingredients, including the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal) (‘078, [0018]) to obtain a mixture; wherein the ingredients are different in nature. Thibaut’s grinding encompasses breaking of seed coats (decoated) and kernels of the flax seeds, rapeseed seeds (protein-rich seeds) and wheat (cereal).. Thibaut discloses the process in an extrusion with steam injection to the mixture (‘078, [0032]) at a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thibaut does not explicitly discloses a humidity as cited, however Thibaut discloses the process with similar materials, flax seeds and steam with overlapping temperature as cited, therefore it would be expected a humidity within the extrusion be the same as cited, more than 10% humidity; absent a clear and convincing argument or evidence to the contrary. 
Thibaut discloses the process comprising the extrusion of the mixture under very high pressure (‘078, [0029]). Thiabut does not explicitly disclose the pressure, time and temperature as cited. However, Ospanov et al. (Ospanov) discloses a method of efficiently of extrusion process on gain-based food products (Ref. W, pg. 10155, Abstract).  Ospanov teaches known parameters of 12% humidity, with pressure of up 11.0 MPa (110 bars) (Ref. W, pg. 10158, first paragraph) at temperature of up to 124.5°C at 80min-1 (Ref. W, pg. 10158, last full paragraph; wherein Ospanov’s humidity, pressure, temperature and time are within the cited ranges. 
Thibaut and Ospanov are of the same field of endeavor of extrusion processing of grain-based food product. It would have been obvious to one of ordinary skill in the art to be motivated to employ Ospanov’s parameters of humidity, pressure, temperature and time in Thibaut’s extrusion process since Ospanov teaches known working parameters in for extrusion with grain-based food product for more efficiency in extrusion (Ref. W, pg. 10161, third paragraph). 
Regarding claim 4 and 5, modified Thibaut’s ingredients in the extrusion with a screw of Archimedes type rotating in the bore of a fixed casing with heat (‘078, [0028]) encompass a mixing step. 
Regarding claim 6, modified Thibaut disclose the grinding (fractionation) of the mixture. However Thibaut does not explicitly disclose a fractionation is continued until at least 90% of the seeds have a grain size of less than 2000 micrometers. It is well known in the art to reduce seeds size to a 
Regarding claim 7, modified Thibaut discloses the extrusion destroy cyanogen glucosides (‘078, [0030]), hence modified Thibaut encompass the limitation. 
Regarding claim 12, modified Thibaut discloses the mixture comprising leguminous seeds including pea (‘078, [0032]). Thibaut’s peas are considered as an antioxidant material, since peas contain polyphenol antioxidants as evidenced by Healthline (Ref. X, 3rd page, last sentence).  
Regarding claim 13, modified Thibaut discloses the process comprising cooling zone (‘078, [0032]). 
Regarding claim 14 and 15, modified Thibaut does not disclose packaging under partial vacuum, transported and stored away from light in the process. However, packaging under partial vacuum, transported and stored away from light in food process are conventional. It would have been obvious to one of ordinary skill in the art to employ conventional steps such as packaging under partial vacuum, transported and stored away from light in modified Thibaut’s process to preserve the food product, absent a clear and convincing argument or evidence to the contrary. 

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vanvolsem Thibaut (EP1106078, Machine English Translation) and in view of Ospanov et al. (Ref. W) as evidenced by Imran et al. (Ref. V), Healthline (Ref. X) and Applicant’s admitted prior art as applied to claim 1 above, and further in view of Kvist et al. (US 2005/0136162 A1).
Regarding claim 2 and 3, modified Thibaut discloses the claimed invention as discussed in claim 1. Thibaut does not disclose the extrusion with the heating carried out in a presence of an exogenous enzyme as cited. However, Kvist et al. (Kvist) discloses a process of fractionation of oilseed including flax 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/               Primary Examiner, Art Unit 1792